Citation Nr: 0715160	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-41 970	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDING OF FACT

On March 3, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant he desired to withdraw his appeal for a higher 
rating for hepatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

In the present case, the record shows that the veteran 
submitted written communication to the Board in March 2005.  
Therein, he expressed his desire to have his appeal removed 
from further consideration by the Board.  Inasmuch as he has 
clearly expressed his desire to terminate the appeal, and has 
done so in writing, the legal requirements for a proper 
withdrawal have been satisfied.  This is so even though his 
representative presented arguments on the merits of the 
appeal in April 2007.  Consequently, further action by the 
Board on this appeal is not appropriate.  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


